Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the communication filed on 30 SEPT 2021
Claim 1 has been previously canceled, leaving claims 2-21 pending and examined. 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 of this application rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,113,718. Although the claims at issue are not identical, they are not patentably distinct from each other because while the limitations of the ‘718 patent are as a whole narrower than the pending claims, the limitations themselves read as prior art on claims 2-21 of the instant application. 
For example, claim 2 of the instant application recites: “executing an advertisement response model using a first training data set…; determining…that a first accuracy value corresponding to the advertisement response model is less than a accuracy value threshold; calculating… a respective certainty score; determining…a subset of the target data set for which to run the advertising campaign, receiving one or more responses corresponding to a run of the advertising campaign… and generating a second training data set based on the one or more responses; and determining…whether a second accuracy value corresponding to the advertisement response model is greater than the accuracy value threshold.” Exemplary claims 1, 4, 5 of the ‘718 patent anticipates these limitations, at least within the following limitations of claim 1 reciting: “training… an advertisement response model using a training data set…; determining…a first accuracy value…is less than an accuracy value…; determining… a target data set that is different from the training data set (i.e. second set); identifying…one or more units from the target data set for which to run the advertising campaign; receiving…one or more responses corresponding to a run of the advertisement campaign…; updating…the training data set based on the one or more responses (i.e. a second set); and determining…using the updated (second) set whether a second accuracy model is greater than the accuracy model threshold…; and claims 4, 5 disclosing the use of a certainty score. 


Claim Objections

Claim 2, 10, 18 recites “less than a accuracy value threshold…” Examiner has assumed the intention was for the limitation to read “less than an accuracy value threshold” – correction is requested. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims recite an abstract idea without significantly more. 

With respect to claims 2-21 the independent claims (claims 2, 10, 18 ) are directed, to a process, which is a statutory category of invention. 
The claims are further directed, in part, training an advertisement response model, determining a relationship to an accuracy threshold, determining a second/different targeting/training set, determining a certainty value identifying a new target group for which to run the advertising campaign, receiving one or more responses from the advertisement campaign, updating the set, and determining if the second value is greater than the first. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include marketing or advertisement activities; training and adjusting an advertisement model is an advertisement activity. The claims further recite elements of mathematical correlations in the form of training a model and comparing results. If a claim limitation, under its broadest reasonable interpretation, covers commercial and legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. If the claim recites mathematical relationships then it falls into the mathematical concepts grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – claim 2 recites  the use of a computer comprising one or more hardware processors, to execute the limitations, claim 18 recites a non-transitory compute readable medium having stored thereon machine readable instruction executable to cause a machine to execute the limitations  to perform the claim steps. Examine notes no such elements are found in claim 10. The computing elements in the independent claims, such as the computer comprising processors & the non-transitory computer readable medium, and the system comprising a non-transitory memory are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of sending and receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further the sending and receiving of data, using the computing systems as recited constitutes no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05h). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as: Claim 86 recites a non-transitory compute readable medium having stored thereon machine readable instruction executable to cause a machine to execute the limitations, and claim 2 recites a system comprising a non-transitory memory and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transit memory to perform the claim steps. As noted before, claim 10 does not recite any additional elements whatsoever. When considered individually, the computer comprising processors, the non-transitory computer readable medium, and the system comprising a non-transitory memory claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in 0040 – the processor is referred to as an afterthought, and is only required to be sufficient to operate a “software program.” In 045, 054, 067, similarly the processor is recited as a generic element simply capable of executing a software program. 088 notes that the system requires “one or more processors, memories, and other appropriate components for the executing instructions such as a program code and/or data stored on one or more computer readable mediums.” These passages, as well as others, makes it clear that the invention is not directed to a technical improvement.    When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 3-6, 8, 9, 11-14, 16, 17, 19-21, are not directed any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as comparison of values as they pertain to the model itself, and comparing accuracy values. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.
Dependent claims 7, 15, are not directed to any additional abstract ideas than those above, however they do recite a client device to which the advertisement is sent. Sending an advertisement via a network to a user device is not a practical application in that it is just generally linking the technology to the abstract idea, and/or applying the use of the computing elements to the abstract idea without meaningfully limiting it. Further, the sending and receiving of an online advertisement is not significantly more in that sending data to a device over a network is a well understood, routine and conventional use of the technology itself. 















Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Moniz et al (US 20190005552 A1, hereinafter Moniz). 

In reference to claim 2, 10, 18:
Moniz teaches: A system, comprising: at least one processor; and at least one memory storing computer-executable instructions, that in response to execution by the at least one processor, causes the system to perform operations comprising
executing an advertisement response model using a first training data set, wherein the first training data set indicates, for each unit included in the training data set, a respective response to an advertising campaign (at least [043-050] machine learning module 304 collects positive and negative responses from each person in a given set per a group of past promotions);
determining, based on the executing the advertisement response model using the first training data set, that a first accuracy value corresponding to the advertisement response model is less than a accuracy value threshold (at least [043, 047] machine learning module 304 is built ta specified threshold accuracy level);
calculating, based on executing the advertisement response model using a target data set that is different from the first training data set, a respective certainty score corresponding to each unit of the target data set  (at least [042, 043, 47- 050] “…machine learning module 304 can input the one or more features into the coupon model to produce a confidence score. The confidence score can measure or predict how likely an advertiser will take action…”);
determining, based on the respective certainty score corresponding to each unit of the target data set, a subset of the target data set for which to run the advertising campaign(at least [042-043, 047-050]”…with the example, the spending action (i.e., expenditure) by the advertiser is associated with a (monetary) spending amount to be paid by the advertiser to the online system. In some cases, the coupon offered by the online system to the advertiser can provide a discount to the spending amount to be paid by the advertiser (e.g., a $10,000 discount or a 10% discount). In some instances, the coupon can provide a free monetary value to be spent on the advertisement, in addition to the value of the spending amount paid by the advertiser (e.g., get $1,000 upon spending $10,000).” And “…determination module 304 determines that the metric satisfies the specified threshold criteria by determining that the confidence score at least meets a specified minimum/threshold confidence value or level (e.g., 75% confidence level, 90% confidence level, etc.). In another example, the delivery determination module 306 determines that the metric satisfies the specified threshold criteria when the confidence score for the advertiser is determined to be among a specified quantity of highest ranked confidence scores (e.g., top 5,000 highest confidence scores for advertisers, top 10% of highest confidence scores for advertisers, etc.) out of a plurality of confidence scores including those associated with other advertisers. As discussed previously, many variations associated with the disclosed technology are possible.”);
receiving one or more responses corresponding to a run of the advertising campaign with respect to the subset of the target data set, and generating a second training data set based on the one or more responses (at least [040-044, 047-049] “For instance, the set of positive training data can include features associated with content providers who have been identified, labeled, or determined based on review to have positive correlations with certain actions (e.g., spending actions). Additionally or alternatively, in some embodiments, the machine learning module 304 can form or acquire a set of negative training data that lack the property(ies) in question. For example, the set of negative training data can include features associated with other content providers who have been determined based on review to have negative correlations with certain actions.”)
determining, based on executing the advertisement response model using the second training data set, whether a second accuracy value corresponding to the advertisement response model is greater than the accuracy value threshold (at least [043, 047-049] “…the module...iteratively retrains the coupon model until the occurrence of a stopping condition, such as the accuracy measurement is sufficiently accurate.” The module re-runs on the test set until the accuracy is satisfied, i.e. greater than a threshold value).

In reference to claim 3, 11, 19:
Moniz further teaches: wherein the operations further comprise:
determining that the second accuracy value is greater than or equal to the accuracy value threshold (at least [043-047] the second value obtained with the test set is higher to the specified threshold); 
adjusting the target data set by removing the units included in the subset from the target data set (at least [043- 047] the “negative” training set is kept separate, and the data in 047 is removed in order to reach the specified accuracy); and 
based on executing the advertisement response model with respect to the adjusted target data set, determining one or more units of the adjusted target data set that have a positive predicted response to the advertising campaign (at least [042-050] the model is being used to determine if the customers are likely to take the shopping action advertised – i.e. specific discounts reference din 042, 049, OR the positive predicted combinations in 048, to ultimately, at 050 “…machine learning module 304 can generate, calculate, and/or determine a metric indicating a predicted likelihood that the content provider will take action on a content item when presented with a coupon for the content item).


In reference to claim 4, 20:
Moniz further teaches: wherein the operations further comprise removing the subset of the target data set from the target data set (at least [044, 047] the model retrains using negative feedback/responses, i.e. removed or undesired outcomes).

In reference to claim 5, 13:
Moniz further teaches: wherein determining the subset of the target data set comprises: ranking each unit of the target data set according to the respective certainty score for each unit of the target data set, wherein the subset includes a predetermined number of units from the target data set that are each associated with a lower respective certainty score than respective certainty scores of remaining units in the target data set that are not included in the subset; “…specified quantity of highest ranked confidence scores (e.g., top 5,000 highest confidence scores for advertisers, top 10% of highest confidence scores for advertisers, etc.) out of a plurality of confidence scores….”)

In reference to claim 6, 14:
Moniz further teaches: wherein each unit of the subset of the target data set is associated with a certainty score that is less than a certainty score threshold (at least [043, 47- 050] confidence score rankings, i.e. higher or lower).

In reference to claim 7, 15:
Moniz further teaches: wherein the operations further comprise generating the first training data set by transmitting advertisements corresponding to the advertising campaign to respective devices of a random sample of a particular population (at least [034] an edge represents an overlap or sample of a population, this is scored and used in training).


In reference to claim 8, 16, 21:
Moniz further teaches: wherein the subset of the target data corresponds to one or more characteristics selected from a group comprising website characteristics, geographic location characteristics, and demographic characteristics (at least [021, 034] demographic information used for targeting each viewer).

In reference to claim 9, 17
Moniz further teaches: wherein the second accuracy value is greater than the first accuracy value (at least [0043, 047] accuracy value is improved with each use, therefore the original accuracy value would be naturally, lower than the final achieved using the test set).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622